Title: From George Washington to Clement Biddle, 29 July 1798
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 29th July 1798

Your letter of the 9th ulto (to which I replied on the 17th following) is the last I have received from you. And nothing more have I heard of the Pictures from Mr Savage, & the last Vol[um]e of the Encyclœpediæ which you say you were then about to ship in a Vessel loading for Alexandria.
For my sentiments respecting the old Coach, & Table Ornaments, I refer to my last of the above date—17th June—& repeat my request of a picture frame of the quality & size therein mentioned. With esteem & regard I am—Dear Sir Your Obedt Servant

Go: Washington

